Citation Nr: 1647151	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-42 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant alleges that he served in guerilla forces in service of the Armed Forces of the United States (USAFFE) during World War II. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  By that rating action, the RO determined that the appellant did not have service with the USAFFE.  He appealed the RO's decision to the Board.

In an August 2012 decision, the Board denied the appellant's claim.  A Motion for Reconsideration was denied in September 2012.  The appellant appealed the Board's August 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's August 2012 decision pursuant to an October 2014 Order, following a Joint Motion for Remand (JMR) of the parties (the Veteran and the VA Secretary).  The parties requested that the Court vacate the Board's August 2012 decision and remand the matter so that the Board could seek verification of the appellant's service from the Department of the Army.  The Court granted the JMR and the case was returned to the Board.  In February 2015 and, more recently in July 2016, the Board remanded the claim to have the Agency of Original Jurisdiction (AOJ) contact the Department of the Army in order to verify the appellant's service.  The matter has returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that a remand is necessary in order to ensure compliance with its July 2016 remand directives pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  A remand is also necessary to obtain an August 2016 response from the National Personnel Records Center (NPRC), as referenced by the RO in a September 2016 Supplemental Statement of the Case (SSOC).  

The question currently before the Board is whether the appellant has qualifying service to establish eligibility for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  Although the Board regrets the delay, another attempt to verify the nature of the appellant's service, and to ensure compliance with its July 2016 remand directives, is necessary prior to adjudication of the claim.
By way of background, the appellant alleges that he served in guerilla forces in service of the USAFFE during World War II.  As proof of qualifying service, he has submitted numerous documents issued by the Philippine government.  He has also provided various lay statements in support of his claim.  The information he has provided shows he served with the 3rd Army Corps David's Command FAIT; 2nd Laguna Division Fil-American Irregular Troops (FAIT) Marking's Fil-American Troops.

The following certifications by the service departments will be accepted as establishing guerrilla service:  (i) recognized guerrilla service; (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 3.40(d)(2) (2015). 

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements set forth in 38 C.F.R. § 3.203(a), the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c) (2015).

In August 2014, the Court reviewed a November 1998 Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) in which the Department of the Army transferred responsibility for 'reference services' regarding a collection of Philippine Army files.  See Tagupa v. McDonald, 27 Vet. App 95 (2014) (holding that a request to the NPRC does not satisfy the regulation's requirements and remanding for VA to seek verification from the Department of the Army).  In that MOA, NARA agreed to respond to requests involving the files but the Department of the Army retained responsibility for decisions or determinations that can only be made by the legal custodian of the records.  The Court found that the MOA was ambiguous regarding whether the authority to determine qualifying service was delegated to NARA and NPRC, a subordinate agency.  Id. at 101.  It noted that, absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department.  Id. at 96.

In an August 2012 decision, the Board upheld the RO's previous denial of payment to the appellant from the FVEC Fund.  The Board, as well as the RO, concluded that because there was no certification from the NPRC that the appellant had recognized USAFFE service, he was not entitled to payment from the FVEC Fund.  In an October 2014 JMR, the parties argued that a request to the NPRC alone was insufficient to satisfy requirements for verification of service and that such verification must be sought from the appropriate service department, in this case the Department of the Army.  The parties found a July 2010 response, prepared by the NPRC, to have been insufficient to decide the claim.  Id. at 95.  Thereafter, in March 2015, the RO sent a request for information to the Department of the Army, wherein it requested recertification of the previous negative service determination, to include confirmation of the documents researched in making its determination and whether the appellant had unrecognized guerilla service under a recognized commissioned officer.  In an October 2015 response, the Department of the Army indicated that it was unable to change the previous negative service determination for the appellant.  (See Department of the Army's October 2015 response). 

In July 2016, the Board remanded the claim because there was no indication in the Army's October 2015 response regarding the documents that it had used in its research in making its determination or any statements regarding unrecognized guerilla service.  (See July 2016 Board remand at page (pg.) 4).  As such, the Board found the Army's October 2015 response to be insufficient to its February 2015 remand directives, and remanded the claim to the AOJ for additional information pursuant to Stegall, supra.  In its July 2016 remand directives, the Board specifically directed the AOJ to contact the Department of the Army.  The Department of the Army was once again requested to undertake verification of the appellant's service during World War II, to include confirmation of the documents used in its research and to indicate whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces and/or unrecognized guerilla service under a recognized commissioned officer.  (See July 2016 Board remand at pg. 3).  

In a September 2016 SSOC, the RO indicated that it had received a verification response that consisted of an August 2016 memorandum from the NPRC.  (See September 2016 SSOC at pg. 4).  According to the RO, the NPRC memorandum discussed its findings regarding verification of the appellant's service and indicated that a search of several unit roster files did not yield any results of the appellant.  Id.  However, putting aside the fact that the NPRC's August 2016 memorandum has not been associated with the appellant's Veterans Benefits Management System (VBMS) or Virtual VA electronic records, other than the RO's reference to this document in the September 2016 SSOC, there is also no direct response from the Department of the Army, as requested by the Board in its July 2016 remand directives.  Thus, a remand is once again required to have the AOJ comply with the Board's July 2016 remand directives, and to have it obtain a copy of the August 2016 NPRC memorandum and associate it with the appellant's VBMS electronic record.  Stegall, supra; 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1)(2015).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Department of the Army and undertake verification of the appellant's service during World War II.  The Army must include confirmation of the documents used in its research and it must indicate whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Force and/or unrecognized guerilla service under a recognized commission officer. 

2.  Associate with the appellant's VBMS electronic record a copy of the NPRC's August 2016 memorandum, as referenced by the Manila, Philippines RO in a September 2016 SSOC.  

3.  Following completion of the above and after taking any additional action deemed warranted, readjudicate the issue of whether the appellant is legally entitled to a one-time payment from the FVEC Fund.  If the benefit sought remains denied, provide a SSOC to the appellant and his representative that addresses all evidence received since issuance of a September 2016 SSOC and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

